                Case 5:19-cv-00769-G Document 65 Filed 01/04/21 Page 1 of 1
                               81,7('67$7(6',675,&7&2857
                              :(67(51',675,&72)2./$+20$
                                      www.okwd.uscourts.gov
&$50(/,7$5(('(56+,11
        CLERK                                                         200 N.W. 4th Street, Room 1210
:,//,$013,*277-5                                             Oklahoma City, Oklahoma 73102
      &+,()'(387<
                                                               (405) 609-5000 Fax (405) 609-5099

                                       January 4, 2020

          Pro Se      ✔ Retained        Court Appointed        USA
                                         (IFP Granted)

&DVH1R CIV-19-769-G                     Date Filed: 12/30/20
Style of Case: BNSF Railway Company v. City of Edmond et al
Appellant: Mike Hunter

  ✔       Notice of Appeal                                Amended Notice of Appeal
          Interlocutory Appeal                            Cross Appeal
                                                          Tenth Cir. Case No.
Pro se Appellant:
      Motion IFP Forms Mailed/Given             Motion IFP Filed           Appeal Fee Paid

Retained Counsel:
 ✔ Appeal Fee Paid                 Appeal Fee Not Paid

The Preliminary Record on Appeal is hereby transmitted to the Tenth Circuit Court of
Appeals. Please refer to the forms and procedures concerning the requirements for
ordering transcripts, preparing docketing statements and briefs, and designations of the
record found on the Tenth Circuit’s website, www.ca10.uscourts.gov.

Payment for this case or motion to proceed in forma pauperis will be made to this District
Court.

The transcript order form must be filed in the District Court as well as the Court of Appeals
within 14 working days after the notice of appeal was filed in the Circuit Court. This form
must contain the signature of the court reporter if transcripts are being ordered.

If you have questions, please contact this office.

                                             Sincerely,

                                             CARMELITA REEDER SHINN, COURT CLERK

                                             by: s/ K Thompson
                                                  Case Administrator


cc:       Clerk of the Court, Tenth Circuit Court of Appeals
